 



Exhibit 10.1
 
RPM INTERNATIONAL INC.
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN
(Effective as of October 4, 2007)
 
Section 1.  Purpose.  The purpose of the RPM International Inc. Incentive
Compensation Plan (the “Plan”) is to provide incentives for specified key
employees whose performance in fulfilling the responsibilities of their
positions can have a major impact on the profitability and future growth of RPM
International Inc. (the “Company”) and its subsidiaries.
 
Section 2.  Definitions.  For purposes of the Plan, the following terms shall
have the meanings indicated:
 
(a) “Aggregate Bonus Pool” shall mean, with respect to any Fiscal Year, an
amount equal to one and one-half percent (1.5%) of the Income Before Income
Taxes.
 
(b) “Applicable Law” shall mean 26 U.S.C. section 162(m) and regulations,
rulings and notices promulgated thereunder by an agency of the federal
government.
 
(c) “Board” shall mean the Board of Directors of the Company.
 
(d) “Bonus Award” shall mean the amount payable to a Covered Employee under the
Plan in respect of any Fiscal Year.
 
(e) “Committee” shall mean the Compensation Committee of the Board or such other
committee designated by the Board to administer the Plan; provided however, that
in any event the Committee shall be comprised of two or more directors each of
whom shall be an “independent director” as defined in applicable rules or
listing standards of the New York Stock Exchange, a “non-employee director” as
defined in SEC Rule 16b-3 and an “outside director” under Applicable Law.
 
(f) “Covered Employee” shall mean, in respect of any Fiscal Year, an individual
who is a covered employee under Applicable Law.
 
(g) “Fiscal Year” shall mean any fiscal year of the Company.
 
(h) “Income Before Income Taxes” shall mean, for any Fiscal Year, income before
taxes as shown on the Company’s consolidated financial statements as audited by
the Company’s independent registered public accounting firm.
 
(i) “Plan” shall mean the RPM International Inc. Incentive Compensation Plan as
set           forth in this document and as may be amended from time to time.
 
Section 3.  Administration
 
(a) Committee.  The Plan shall be administered by the Committee.
 
(b) Committee Authority.  The Committee may establish such rules, not
inconsistent with the provisions of the Plan, as it may deem necessary for the
proper administration of the Plan, and may amend or revoke any rule so
established. The Committee shall, subject to the provisions of the Plan, have
sole and exclusive power and discretion to interpret, administer, implement and
construe the Plan and full authority to make all determinations and decisions
thereunder including, without limitation, the authority and discretion to:
(i) determine the persons who are Covered Employees and select the Covered
Employees who participate in the Plan, (ii) determine when Bonus Awards shall be
granted, (iii) determine the portion of the Aggregate Bonus Pool subject to each
Bonus Award, (iv) determine the terms and conditions of each Bonus Award,
(v) make any adjustments pursuant to Section 4(b), and (vi) correct any defect,
supply any omission and reconcile any inconsistency in or between the Plan, an
Award and related documents.


A-1



--------------------------------------------------------------------------------



 



(c) Committee Determinations.  All determinations by the Committee shall be made
by the affirmative vote of a majority of its members, but any determination
reduced to writing and signed by all of its members shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and held. All
decisions by the Committee pursuant to the provisions of the Plan and all orders
or resolutions of the Committee pursuant thereto shall be final, conclusive and
binding on all persons, including the Covered Employees (and their heirs,
legatees, beneficiaries, personal representatives, successors, permitted assigns
or anyone else claiming through them), the Company, its subsidiaries and its
stockholders.
 
Section 4.  Bonus Awards.
 
(a) Determination of Bonus Awards.  Subject to the next sentence, the Bonus
Award of any Covered Employee for any Fiscal Year shall be such percentage share
of the Aggregate Bonus Pool as determined in writing by the Committee no later
than the ninetieth day of such Fiscal Year. Notwithstanding the preceding
sentence:
 
(i) the sum of the Bonus Awards of all Covered Employees for any Fiscal Year
shall not exceed the Aggregate Bonus Pool for the Fiscal Year;
 
(ii) the Bonus Award of any Covered Employee may be less (but not more) than the
amount otherwise established under this Section 4(a) if, at any time prior to
informing the Covered Employee of his Bonus Award, the Committee in its sole
discretion so determines; and
 
(iii) in no event shall a Bonus Award exceed $2,000,000.
 
(b) Adjustment to Aggregate Bonus Pool.  Notwithstanding anything in this Plan
to the contrary, the Aggregate Bonus Pool shall be adjusted to reflect any of
the following events that may occur during the Fiscal Year that are not central
to the Company’s operations: (i) asset gains or losses; (ii) litigation, claims,
judgments or settlements; (iii) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(iv) accruals for reorganization and restructuring programs; and (v) any
extraordinary, unusual, non-recurring or non-cash items.
 
(c) Payment of Bonus Awards.  Bonus Awards shall be paid no later than the
15th day of the third month following the end of the later of the Company’s
Fiscal Year or the Covered Employee’s taxable year.
 
(d) Certification of Bonus Awards.  Prior to paying any Bonus Award in respect
of any Fiscal Year, the Committee shall certify in writing to the Board the
amount of such Bonus Award and that such Bonus Award was determined in
accordance with the terms of the Plan. For this purpose, a schedule of Bonus
Awards as approved by the Committee and delivered to the Board shall be treated
as a written certification.
 
Section 5.  Effective Date and Stockholder Approval.  This amended and restated
Plan shall become effective for the Fiscal Year commencing on June 1, 2007;
provided, however, that the amended and restated Plan shall be of no force and
effect unless it is approved by the Company’s stockholders as provided under
Applicable Law at the Company’s 2007 annual meeting of stockholders. If such
approval is not obtained, the RPM International Inc. Incentive Compensation Plan
will continue in effect without regard to the changes hereunder.
 
Section 6.  General Provisions.
 
(a) No Assignment.  No portion of any Bonus Award may be assigned or transferred
otherwise than by will or by the laws of descent and distribution prior to the
payment thereto.
 
(b) Tax Withholding.  All payments of Bonus Awards shall be subject to
withholding in respect of income and other taxes required by law to be withheld,
in accordance with the Company’s customary procedures.
 
(c) No Additional Rights.  A Covered Employee shall not have any right to be
retained in the employ of the Company or any of its subsidiaries, and the right
of the Company or any such subsidiary to dismiss or discharge any such Covered
Employee or to terminate any arrangement pursuant to which such Covered Employee
provides services to the Company or a subsidiary is specifically reserved.


A-2



--------------------------------------------------------------------------------



 



(d) Liability.  The Board and the Committee shall be entitled to rely on the
advice of counsel and other experts, including the independent registered public
accounting firm of the Company. No member of the Board or of the Committee or
any officers of the Company or its subsidiaries shall be liable for any act or
failure to act under the Plan, except in circumstances involving bad faith on
the part of such member or officer.
 
(e) Other Compensation Arrangements.  Nothing contained in the Plan shall
prevent the Company or any subsidiary or affiliate of the Company from adopting
or continuing in effect other compensation arrangements, which arrangements may
be either generally applicable or applicable only to designated individuals
including Covered Employees.
 
(f) Code Section 409A.  It is intended that this Plan and the Bonus Awards
hereunder either be exempt from, or comply with, Internal Revenue Code
Section 409A, and this Plan shall be so construed and administered. In the event
that the Company reasonably determines that any Bonus Awards payable under this
Plan may be subject to taxation under Section 409A, the Company, after
consultation with the Covered Employee(s), shall have the authority to adopt,
prospectively or retroactively, such amendments to this Plan or to take any
other actions it determines in its sole discretion is necessary or appropriate
to: (i) exempt the Bonus Awards payable under this Plan from Section 409A; or
(ii) comply with the requirements of Section 409A. In no event, however, shall
this section or any other provisions of this Plan be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Plan and the Company shall have no responsibility for
tax consequences to a Covered Employee (or his or her beneficiary) resulting
from the terms or operation of this Plan (whether or not such tax consequences
were expected or foreseeable as of the date of the Plan and any agreement
hereunder).
 
Section 7.  Amendment and Termination of the Plan.  The Board may at any time
terminate, in whole or in part, or from time to time, amend the Plan; provided,
subject to Sections 3(b) & (c) and 4(a)(ii), that no such amendment or
termination shall adversely affect the rights of any Covered Employee with
respect to the Bonus Awards announced by the Committee without the Covered
Employee’s written consent. The Board may at any time and from time to time
delegate to the Committee any or all of its authority under this Section 7. Any
amendment to this Plan shall be approved by this Company’s stockholders if
required under Applicable Law.


A-3